678 S.E.2d 667 (2009)
Gary L. PELLOM
v.
Beverley M. PELLOM.
No. 5P09.
Supreme Court of North Carolina.
June 17, 2009.
Susan H. Lewis, Chapel Hill, for Beverley Pellom.
Alyscia G. Ellis, Durham, for Gary Pellom.
Prior report: ___ N.C.App. ___, 669 S.E.2d 323.

ORDER
Upon consideration of the petition filed on the 5th of January 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*668 Denied by order of the Court in conference, this the 17th of June 2009.